NO. 07-07-0264-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                DECEMBER 13, 2007
                          ______________________________

                         JOSEPH MARK DAIGLE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 52,293-D; HONORABLE RICHARD DAMBOLD, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Following a plea of not guilty, appellant Joseph Mark Daigle was convicted by jury

of aggravated sexual assault of a child, enhanced.1 The jury assessed punishment at 99

years confinement in the Institutional Division of the Texas Department of Criminal Justice.

Appellant timely filed his notice of appeal. The reporter’s record, clerk’s record and

       1
        See Tex. Penal Code Ann. § 22.021 (Vernon 2007). This is a first degree felony
punishable by imprisonment for life or any term of not more than 99 years or less than 5
years and a fine not to exceed $10,000. Tex. Penal Code Ann. § 12.32 (Vernon 2003).
Appellant plead true to both enhancement paragraphs contained within the indictment and
his sentence was enhanced accordingly pursuant to Texas Penal Code § 12.42 (Vernon
2007).
supplemental clerk’s record have been filed. Appellant’s brief was due to be filed on

October 31, 2007, but has not yet been filed. Further, no motion for extension of time has

been filed.


        By letter dated November 13, 2007, this Court notified appellant’s appointed

attorney of the failure and also explained that if no response was received by November

26, 2007, the appeal would be abated pursuant to Rule 38.8(b) of the Texas Rules of

Appellate Procedure. We have received no response and accordingly now abate the

appeal and remand the cause to the trial court for further proceedings pursuant to Rule

38.8(b)(2) and (3). On remand, the trial court shall utilize whatever means necessary to

determine the following:


       1.     Whether appellant truly desires to prosecute the appeal;
       2. If so, whether appointed counsel for appellant has abandoned the
       appeal; and
       3. Whether appellant’s present counsel, given his failure to file a brief, will
       pursue the appeal or the appointment of new counsel is necessary.


       Should it be determined that appellant does want to continue the appeal and is

indigent, and that new counsel should be appointed, the trial court shall appoint new

counsel to represent appellant in this appeal. If new counsel is appointed, the name,

address, telephone number, and state bar number of newly appointed counsel shall be

included in an order appointing counsel. If necessary, the trial court shall execute findings

of fact, conclusions of law, and any necessary orders it may enter regarding the

aforementioned issues and cause its findings, conclusions, and orders, if any, to be

included in a supplemental clerk’s record. A supplemental reporter’s record of the hearing,

                                             2
if any, shall also be included in the appellate record. Finally, the trial court shall file the

supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk

of this Court by January 14, 2008.


       It is so ordered.




                                                   Per Curiam




Do not publish.




                                              3